Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 6 October 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My dear Mother
					Cedar Grove 6 Octr. 1818
				
				As Mr. & Mrs. Johnson  intend leaving us this evening I write you a few lines to assure you of our health and that of the charming family with whom we now are. Caroline and her children are quite well and happy and gave us the cheering welcome of an old and affectionate friend—The situation of Mrs. de Wirts house is beautiful but you have heard too much of it to need any description from me. We are on the point of sailing for West Point and I am obliged to close my letter abruptly  with love to all which will be conveyed to you by Abby with whom we are very sorry to part as well as with her husband and lovely boy—I will thank you to ask tell Harriet Welsh to call at Amos Fitch’s and pay seven and sixpence for a pair of Shoes which I carried away from the Store by accident—& you will see my dear Mother by this that date that the Letter was to have been sent by Mrs. Johnson but in our tour to west Point we supposed we should return time enough to send it and found that she went immediately from the Sloop to Newburg to which prevented it—We left Mrs. de Wirts this morning at eight oclock with the utmost regret for I have never made a visit so delightful Caroline Elizabeth is a lovely child and so well managed it is a pleasure to see her. We  expect to reach New York this evening and from Philadelphia  I hope to send you a sheet of the journal which I have kept in a most hurried manner I know your indulgence therefore I will make no apologies only request you to remember that when I sit down to write I totally forget that any body but myself is to see it therefore write every thought as it occurs which must not only be uninteresting to you but often appear affected. added to which speaking so continually of myself is a degree of egotism which must be very tiresome—I am delighted with Mrs. de Wirt and beg you will tell my father I perfectly agree in his opinion of her. With best love to all I am dear Madam as usual your affectionate daughter
				
					L. C. Adams
				
				
			